Citation Nr: 0105605	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
December 1967, including service in the Republic of Vietnam.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M & ROC) in White River Junction, Vermont.  In May 1998, the 
Board remanded the veteran's case so that he could testify at 
a hearing before a Board member and, in August 1999, the 
veteran was afforded a hearing before the undersigned Board 
member.  In November 1999, the Board remanded the veteran's 
claim to the M & ROC for further evidentiary development.


REMAND

The veteran has asserted that, in approximately October and 
November 1967, he served as a volunteer door gunner on 
helicopters with the 176th Aviation Company alongside a 
flight crewman (who was a gunner and perhaps a crew chief) 
with a Hispanic surname.  In its November 1999 Remand, the 
Board noted that, among the servicemen who served with the 
176th Aviation Company in 1967, were D.J.R., gunner, L.T.S., 
gunner and F. V., gunner and non-commissioned officer.  The 
Board directed the M & ROC to attempt to locate and contact 
these men to ascertain if they recalled the veteran having 
served with them, or with other members of the 176th Aviation 
Company in approximately October 1967, as a volunteer door 
gunner on a Huey helicopter under combat conditions in or 
near Chu Lai, Vietnam.  In a February 2000 response to the M 
& ROC's inquiry, D.J.R. said that the veteran was a door 
gunner in the 176th Aviation Company, but was not assigned to 
D.J.R.'s gun ship.  D.J.R. said every mission was under 
combat conditions, with engagement of hostile forces, and 
that he was injured and left the 176th Aviation Company.

According to a February 2000 Report of Contact (VA Form 119), 
a review of D.J.R.'s file showed Vietnam service beginning in 
1966 and that he reported being a door gunner in July 1966 
and was treated at the 86th Evac. hospital in Pleiku, 
apparently in or about October 1966.  But the VA Form 119 
states that "[n]othing in [D.J.R.'s] file specifically 
mentions the 176th Aviation Co."  While a copy of D.J.R's 
Report of Transfer or Discharge (DD Form 214) is of record, 
his personnel file (DA 20) is not, and it is unclear if it 
was reviewed.  As D.J.R. has corroborated the veteran's 
claimed stressor, the Board believes it is important to 
verify if D.J.R. was in the 176th Aviation Company during the 
time specified by the veteran.  

While the Board regrets further delay in its final 
consideration of the veteran's claim, in the interest of due 
process and fairness, it believes his claim should be 
REMANDED to the M & ROC for the following actions:

1. The M & ROC should obtain a copy of 
D.J.R.'s personnel record (DA 20) and 
associate it with the claims file.  

2. If, and only if, the DA 20 establishes 
that D.J.R. was a member of the 176th 
Aviation Company in 1967, the M & ROC 
should furnish the VA physician who 
examined the veteran in June 2000, if 
available, with a revised account of 
the stressor or stressors it 
determines are established by the 
record.  The VA examiner should be 
asked to review the June 2000 VA 
examination report and Addendum and 
provide a revised opinion regarding 
whether the currently determined 
stressors sufficiently support a 
diagnosis of PTSD.  

3. If, and only if, that VA examiner is 
unavailable, should the veteran should 
be afforded a new VA psychiatric 
examination. by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The M & ROC should 
furnish the examiner with a complete 
and accurate account of the stressor 
or stressors that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).  
If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis.  If the 
veteran is found to have a psychiatric 
disorder other than PTSD, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not that the diagnosed disorder is 
related to active military service.  
The rationale for any opinion should 
be provided.  The claims file, 
including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history. 
The examination report is to reflect 
whether such a review of the claims 
file was made.

4. The M & ROC must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the M & ROC should 
ensure that the new notification 
requirements and development 
procedures are fully complied with and 
satisfied.  Id.

5. Then, the M & ROC should again review 
the record and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the M & 
ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




